DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 03/16/2021 in response to the Final Office Action mailed 12/21/2020 has been entered.  
	Claims 1-7, 11-12 and 14 are currently pending in U.S. Patent Application No. 16/320,683.


Response to Arguments/Remarks
	Applicant's arguments with regard to deficiencies in the combination of cited prior art have been considered and determined persuasive in view of accompanying claim amendments which incorporate those limitations of now cancelled claims 9 and 10, previously identified as Allowable Subject Matter.  Corresponding rejections to the claims are withdrawn accordingly. 


Allowable Subject Matter and Reasons for Allowance
Claims 1-7, 11-12 and 14 are allowable. 

The following is an examiner's statement of reasons for allowance:
Claim amendments in view of supporting remarks overcome rejections previously set forth under the combination of references cited.  References of record fail to teach/suggest the claim(s) as a whole to include in particular those amended limitations “wherein, prior to the steps of computing a metric value and determining smoke based thereon, a step of motion detection, a step of brightness computation, or both is performed on said video data captured and based thereon said metric value for a region wherein certain motion, a certain brightness change, or both is detected is not taken into account for said smoke determining”.  Regarding the limitation(s) in question, most pertinent disclosure of record is that as found in page 1797 (below Fig. 5) of Celik et al. “Fire and smoke detection without sensors: Image processing based approach” (2007), referenced in the rejection of claim 3 as found in page 8 of the Final-Office Action as ‘Celik’.  Celik discloses therein “the motion property of the smoke can be used to remove such noisy parts. It can be easily observed from the first row of the Figure 5, the sky is detected as smoke, because its property of grayish colour. But, if we embed the motion detection part, the sky will be removed because of its constant colour over some duration”.  While Celik relies upon a smoke color model that accounts for color information with motion analysis, Celik fails to teach/suggest a smoke detection based on monitoring the change in that value as claimed, of said metric across said plurality of image frames, wherein said metric is representative for edge contrast at a portion of said image frame.  Applicant’s Specification as filed page 2 lines 15-20 also serves to distinguish those motion detection and brightness computation limitations as claimed from an interpretation equivalent to merely detecting image/sensor noise within a region, and removing/discarding/filtering said region prior to the computation of the metric value.  Reconsideration and updated search has failed to provide references lending towards an obvious combination teaching/suggesting the claimed invention as a whole, in view of the above mentioned considerations.  


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the "Comments on Statement of Reasons for Allowance".


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669